DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination.

Information Disclosure Statement
In the IDS filed January 28, 2021, NPL references 3-6 (non-English documents) have not been considered because for each reference, a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, or a written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), has not been provided. See MPEP 609 and 37 CFR 1.98.
In the IDS filed January 28, 2021, NPL reference 1 has not been considered, because the actual corresponding reference in its entirety does not appear to be provided. 

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
The abstract should be in narrative form; however, the first sentence of the abstract does not appear to have a grammatical predicate. 
In [042], “copy the operand back to a core of the on-chip memory of the primary core” should be reworded, as it is unclear as to what it means for a core to be “of the on-chip memory”, with that on-chip memory being “of the primary core”. 
In [062], “instruction fetch unit 203” should be “instruction fetch unit 223”; see [63] and FIG. 3. 
In [64], “instruction execution unit 225” should be “instruction execution unit 226”.
In [67], “acceleration unit 30” should be “acceleration unit 230”. 
In [81], it is unclear as to why “linear scan” is repeated in parentheses.
In [81], it is unclear as to why “greedy allocator” is repeated in parentheses.
In [88], line 2, “LMVPY” should be “LMCPY”.
In [88], line 3, “primary core 2363” should be “primary core 2361”.
In [88], lines 6-7, “primary core 2363” should be “primary core 2361”.
In [89], lines 4-5, “first on-chip memory 410” should be “first on-chip memory 3601”.
Paragraph [89] discloses “In FIG. 6C, the first location 410 is after…” However, reference character 410 does not appear to be disclosed in FIG. 6C. 
Paragraph [98] discloses “When the primary core 2361 performs copy for the second cross-core copy instruction 522, if the primary core 2361 is performing another action, a copy error may occur. Therefore, the third secondary core synchronization primitive instruction 513 is generated for the secondary core 2362, and the third primary core synchronization primitive instruction 413 is inserted in the to-be-executed instruction sequence.” However, it appears to be the secondary core 2362 rather than the primary core 2361 that “performs copy for the second cross-core copy instruction 522”. 
In paragraph [101], “Adding the fourth primary core synchronization primitive instruction 414 before the instruction in which the second operand 402 is used for the first time after the second operand 402 appears in the instruction sequence for the last time” should presumably be “Adding the fourth primary core synchronization primitive instruction 414 before the instruction in which the first operand 401 is used for the first time after the second operand 402 appears in the instruction sequence for the last time”.
In [108], line 3, “SYMC.LMCPY” should be “SYNC.LMCPY”.
In [109], line 2, “SYMC.LMCPY” should be “SYNC.LMCPY”.
In [109], line 11, “acceleration-unit primary core 2361 and the acceleration unit 230 may be synchronized” may have been intended to be “acceleration-unit primary core 2361 and the acceleration-unit secondary core 2362 may be synchronized”.
In [111], line 2, “SYMC.LMCPY” should be “SYNC.LMCPY”.
In [111], lines 1-2, “the second primary core synchronization primitive instruction 422” may have been intended to be “the second primary core synchronization primitive instruction 412”.
In [111], lines 4-5, “the second primary core synchronization primitive instruction 422” may have been intended to be “the second primary core synchronization primitive instruction 412”.
In [123], line 1, “primary core 236” should be “primary core 2361”. 
In [123], last line, “primary core 236” should be “primary core 2361”.
In [126], line 1, “primary core 236” should be “primary core 2361”. 
In [126], line 3, “primary core 236” should be “primary core 2361”. 
In [128], line 4, “primary core 236” should be “primary core 2361”. 
In [128], line 7, “primary core 236” should be “primary core 2361”. 
In [135], line 1, “primary core 2362” should be “primary core 2361”. 
In [135], line 4, “secondary core 2362” should presumably be “primary core 2361”. 
In [136], line 5, “primary core 2362” should be “primary core 2361”.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: EXECUTING CROSS-CORE COPY INSTRUCTIONS IN AN ACCELERATOR TO TEMPORARILY STORE AN OPERAND THAT CANNOT BE ACCOMMODATED BY ON-CHIP MEMORY OF A PRIMARY CORE INTO A SECONDARY CORE. 

Drawings
The drawings are objected to because:
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. However, FIG. 7A-1, FIG. 7A-2, FIG. 7B-1, and FIG. 7B-2 are each identified in a manner beyond merely a number following by a capital letter. 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. (See, for example, [51]).   See MPEP § 608.02(g).
Paragraph [57] appears to imply that FIG. 1 includes a dashed line; however, FIG. 1 does not appear to include a dashed line. 
Paragraph [60] discloses “As shown in FIG. 2, various neural network models are stored in the memory 210, including nodes of the models, weight data of the nodes, and the like”; however, such does not appear to be shown in FIG. 2. 
Figures 6A and 6B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. (See, for example, [80]).   See MPEP § 608.02(g).
MPEP 608.02, section V, states that “[l]ead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake." However, Figures 2 to 5, 7A-1, 7B-1, and 8A-8B each contain reference characters that are neither underlined nor associated with lead lines.
Figure 2 discloses the reference character 260, which does not appear to be in the specification. Reference character 230 may have been intended to be used instead.
Words must appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side, except for graphs utilizing standard scientific convention to denote the axis of abscissas (of X) and the axis of ordinates (of Y). However, Figures 3, 5, and 8A do not meet this requirement.
Figure 3 discloses the reference character 227; however, this reference character does not appear to be disclosed in the specification. 
In FIG. 6B, the 8 and 0 in the first line (pool	r8, r0) appear to be cut off. 
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies 
In FIG. 6C, the top of the first instruction in the right column appears to be cut off. 
In FIG. 7A-1, multiple instances of “fist” should be “first”. 
In FIG. 7A-2, “synchronizatio” and the following “n” should be on the same line. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 and 14-16 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, fourth-to-last line, “is adapted to” should be “adapted to” for grammatical clarity. (See, for example, claim 1, line 9.)
Claims 2-10 and 14-16 are rejected for failing to alleviate the rejection of claim 1 above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the primary core” in line 4. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation to read “the acceleration-unit primary core”.
Claim 4 recites the limitation “the secondary core” in line 4. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation to read “the acceleration-unit secondary core”.
Claim 4 recites the limitation “the primary core” in the third-to-last line. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation to read “the acceleration-unit primary core”.
Claim 4 recites the limitation “the secondary core” in the third-to-last line. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation to read “the acceleration-unit secondary core”.
Claims 5-8 are rejected for failing to alleviate the rejections of claim 4 above. 

Claim 6 recites the limitation “the primary core” in the third-to-last line. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation to read “the acceleration-unit primary core”.
Claim 6 recites the limitation “the secondary core” in the third-to-last line. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation to read “the acceleration-unit secondary core”.
Claims 7-8 are rejected for failing to alleviate the rejections of claim 6 above. 

Claim 7 recites the limitation “the primary core” in the third-to-last line. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation to read “the acceleration-unit primary core”.
Claim 7 recites the limitation “the secondary core” in the third-to-last line. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation to read “the acceleration-unit secondary core”.
Claim 7 recites the limitation “the secondary core instruction cache receives and caches a third secondary core synchronization primitive instruction before receiving and caching the second cross-core copy instruction and after receiving and caching the second primary core synchronization primitive instruction” in lines 11-14. However, in contrast, the specification appears to convey that the secondary core instruction cache receives and caches a third secondary core synchronization primitive instruction before receiving and caching the second cross-core copy instruction and after receiving and caching the second secondary core synchronization primitive instruction. (In general, the secondary core is disclosed as receiving and caching secondary core instructions.) A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. 
Claim 8 is rejected for failing to alleviate the rejections of claim 7 above. 

Claim 8 recites the limitation “the primary core” in the third-to-last line. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation to read “the acceleration-unit primary core”.
Claim 8 recites the limitation “the secondary core” in the third-to-last line. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation to read “the acceleration-unit secondary core”.

Claim 9 recites the limitation “the second address in the second register” in line 2. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the limitation “the second register” in line 2. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 10 is rejected for failing to alleviate the rejections of claim 9 above.

Claim 11 recites the limitation “the first on-chip memory set” in lines 25-26. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation as “the first on-chip memory”. Note that this limitation is also recited in claim 11, line 36.
Claims 12-13 are rejected for failing to alleviate the rejection of claim 11 above.

Claim 18 recites the limitation “The cross-core copy method for an acceleration unit of claim 18” in line 1. Therefore, the claim is indefinite for being dependent upon itself. For the purposes of this office action, Examiner is interpreting the limitation as “The cross-core copy method for an acceleration unit of claim 17”. 
Claim 18 recites the limitation “The cross-core copy method for an acceleration unit of claim 18, integral with a system-on-a-chip” in line 1-2. However, it is indefinite as to how a method is “integral” with a system-on-a-chip. (In contrast, see claim 20.) 

Claim 19 recites the limitation “the first on-chip memory set” in lines 16-17. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation as “the first on-chip memory”.
Claim 20 is rejected for failing to alleviate the rejection of claim 19. 

Allowable Subject Matter
Claim 17 is allowed. The remaining claims would be allowed if the objections and/or indefinite issues set forth above were alleviated. 

The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record (see the pertinent prior art section below), alone or in combination, fails to disclose or render obvious “execute the decoded first cross-core copy instruction, to … copy the acquired first operand to the second address in the second on-chip memory; and … execute the decoded second cross-core copy instruction, to … copy the acquired first operand back to the first address in the first on-chip memory” in the context of and in combination with the remaining limitations of claim 1.

The prior art of record (see the pertinent prior art section below), alone or in combination, fails to disclose or render obvious “execute the decoded first cross-core copy instruction, to … copy the acquired first part to the second address set in the second on-chip memory of the first acceleration-unit secondary core, and … copy the acquired second part to the fourth address set in the third on-chip memory of the second acceleration-unit secondary core; … execute the decoded second cross-core copy instruction, to … copy the acquired first part back to the first address set in the first on-chip memory set; and … execute the decoded third cross-core copy instruction, to … copy the acquired second part back to the third address set in the first on-chip memory set” in the context of and in combination with the remaining limitations of claim 11.

The prior art of record (see the pertinent prior art section below), alone or in combination, fails to disclose or render obvious “decoding and executing a received first cross-core copy instruction by using the acceleration-unit primary core, to … copy the acquired first operand to a second address in a second on-chip memory of the acceleration-unit secondary core; and decoding and executing a received second cross-core copy instruction by using the acceleration-unit secondary core, to … copy the acquired first operand back to the first address in the first on-chip memory of the acceleration-unit primary core” in the context of and in combination with the remaining limitations of claim 17. 

The prior art of record (see the pertinent prior art section below), alone or in combination, fails to disclose or render obvious “decoding and executing a received first cross-core copy instruction by using the acceleration-unit primary core, to … copy the acquired first part to a second address set in a second on-chip memory of the first acceleration-unit secondary core, and to … copy the acquired second part to a fourth address set in a third on-chip memory of the second acceleration-unit secondary core; decoding and executing a received second cross-core copy instruction by using the first acceleration-unit secondary core, to … copy the acquired first part back to the first address set in the first on-chip memory; and decoding and executing a received third cross-core copy instruction by using the second acceleration-unit secondary core, to … copy the acquired second part back to the third address set in the first on-chip memory set” in the context of and in combination with the remaining limitations of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Killian et al. (US 20030208723 A1) disclose in [0198] “One algorithm uses a compiler-like tool to scan the user program and detect if the user program requires more registers than are available on the hardware. As known to practitioners in the art, this can be detected by counting the number of register spills and restores in the compiled version of the user code. The compiler-like tool suggests to the search engine a coprocessor with additional hardware registers 98 but supporting only the operations used in the portions of the user's code that has many spills and restores. The tool is responsible for informing the database used by the search engine 106 of an estimate of the hardware cost of the coprocessor as well as an estimate of how the user's algorithm performance is improved. The search engine 106, as described before, makes a global decision of whether or not the suggested coprocessor 98 leads to a better configuration.” Therefore, Killian is relevant to the instant inventive concept of using a secondary processor when register spilling would occur to improve performance. 
Darrington et al. (US 20100122199 A1) disclose offloading checkpoint data to accelerators (see, for example, [0027]), which is relevant to the instant inventive concept of using a secondary processor when register spilling would occur to improve performance.
Kalogeropulos et al. (US 20110161945 A1) disclose replacing spill memory access instructions with inter-register-file move instructions (see [0034], for example), which is relevant to the instant inventive concept of moving register data to locations 
Zhu et al. (US 20180210732 A1) disclose implementing different modes in response to determining that the total number of GPRs to be used by the threads is greater than the number of physical GPRs (see [0010]), such as a virtual GPR mode in which subsequent requests for GPR allocation are handled by instantiating a virtual GPR in a local cache or off-chip memory and allocating this virtual GPR to the requesting thread (see [0011]). Therefore, Zhu is relevant to the instant inventive concept of moving register data to locations outside spill memory when register spilling would otherwise occur to improve performance.
Lacey et al. (US 20200012536 A1) disclose processors operating in a synchronized manner via barriers, and data transfers following barriers (see [0014]), which is relevant to the claimed copy and synchronization instructions.
Jiao et al. (US 20210089873 A1) disclose an LMCPY instruction in [0083]-[0084], which is relevant to the claimed copy instruction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182